       Case: 5:18-cr-00765-JG Doc #: 16 Filed: 05/21/19 1 of 5. PageID #: 108



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                   )      Case No.: 5:18CR765
                                            )
              Plaintiff,                    )      Judge: JAMES S. GWIN
                                            )
       v.                                   )      DEFENDANT’S
                                            )      SENTENCING
WILLIAM E. CALLAM,                          )      MEMORANDUM
                                            )
              Defendant.                    )


       Now comes the Defendant, WILLIAM E. CALLAM, by and through the undersigned

counsel, and respectfully moves this Honorable Court to consider, as part of his allocution, the

following Sentencing Memorandum prior to passing final judgment upon him.




                                            Respectfully submitted:

                                            _/s/ Matthew O. Williams___________________
                                            MATTHEW O. WILLIAMS, ESQ. (0090709)
                                            DEAN M. VALORE, ESQ. (0071941)
                                            MICHAEL J. GORDILLO, ESQ. (0073001)

                                            Valore & Gordillo LLP
                                            21055 Lorain Road
                                            Cleveland, OH 44126
                                            Phone: (440) 333-7330
                                            Fax: (440) 333-7576
                                            mwilliams@valoregordillo.com
         Case: 5:18-cr-00765-JG Doc #: 16 Filed: 05/21/19 2 of 5. PageID #: 109



                               SENTENCING MEMORANDUM

   I.       STATEMENT OF THE CASE
   On January 10, 2019, the defendant, William E. Callam, plead to a five-count information

alleging violations of 18 U.S.C. 1343 (Wire Fraud) and 18 U.S.C. 1341 (Mail Fraud). The charges

stemmed from the defendant’s personal use of funds obtained under the guise of a real estate

venture and false statements and assurances made by the defendant regarding the nature and

security of the venture. The defendant used the United States Mail and a wire transfer in the

commission of the offenses. The total amount of the loss to the victims exceeded five hundred

thousand dollars. The defendant plead guilty, accepted responsibility for his actions, and expressed

relief the whole thing had finally come to an end.

   II.      GUIDELINES CALCULATION

   A Pre-Sentence Investigation Report was conducted, and a draft report delivered to defense

counsel. Counsel raised a single objection not related to the guideline calculation. Pursuant to

U.S.S.G. 2B1.1(a)(1), the base offense level is 7. Pursuant to U.S.S.G. 2B1.1(b)(1)(H), 14 levels

are to be added due to the amount of the victims’ loss. Pursuant to U.S.S.G. 2B1.1(b)(2)(A)(iii), 2

levels are added because the defendant’s conduct resulted in substantial economic hardship. The

total level, prior to acceptance of responsibility, is 25. Three levels should then be subtracted

because the defendant has accepted responsibility for the offense conduct. The applicable offense

level is thus 22. The appropriate Criminal History Category is Criminal History Category IV. With

the corresponding offense level of 22, the Guidelines range is 63 to 78 months.




                                                 2
       Case: 5:18-cr-00765-JG Doc #: 16 Filed: 05/21/19 3 of 5. PageID #: 110



   III.    3553(a) FACTORS

   Pursuant to 18 U.S.C. 3553, considering the nature and circumstances of the offense(s), the

history and characteristics of the defendant, and the applicable Guidelines range, the Court should

impose a sentence sufficient, but not greater than necessary to achieve the goals and aims of

sentencing set forth in that section.

   In this case, a sentence at the lower end of the Guidelines range is appropriate. The defendant’s

conduct was serious and caused real and continuing harm. The defendant’s history includes several

similar offenses. But the Guidelines take this into account. The lower end of the range is a sentence

which exceeds five years in prison. Such a sentence reflects the seriousness of the offense and will

serves both the aims of general and specific deterrence by sending the message that the defendant’s

deceptive practices are intolerable.

   In passing sentence, the Court should consider that the defendant suffered from issues with

addiction. Some of the proceeds of his offense were used to feed gambling and prescription pain

medication addictions which the defendant has acknowledged. The Court should note that the

defendant has taken steps to reorder his life and no longer abuses medications. The Court should

also consider that the defendant is not a young man. A 63-month sentence represents a significant

portion of the defendant’s life. The Court should also consider the impact going to prison will have

on the defendant’s business and family. The defendant runs a bar and grille, which will likely fold

in his absence leaving his employees without a paycheck. The defendant is also an integral part of

his wife’s business, which will also suffer. Additionally, the Court should consider that the victims

of these offenses are owed a substantial amount in restitution, towards which the defendant can

make few repayments from a prison cell.



                                                 3
         Case: 5:18-cr-00765-JG Doc #: 16 Filed: 05/21/19 4 of 5. PageID #: 111



   Finally, the Court should consider that the defendant’s conduct in the instant matter does not

represent the worst form of the offense. The levels added for the victims’ loss are added to any

offense causing a loss exceeding five hundred thousand dollars but less than one million five

hundred thousand dollars. The loss in the instant matter is at the lower end of this range. No

coercion or violence was employed by the defendant and though his criminal history category is

IV, the defendant’s history includes no offenses of violence or offense with similarly large loss

amounts attached. Rather than pure greed, the offense conduct was employed to feed addictions,

which the defendant owns and acknowledges. The defendant has accepted responsibility for his

actions. Thus, the defendant is not among the most egregious of similarly situated individuals but

among the least.

         The defendant agrees that a sentence within the Guidelines range is appropriate and asks

the Court, in light of his acceptance of responsibility, his issues with addiction, and the impacts of

a prison sentence on others, to impose a sentence at the lower end of that range.

   IV.      CONCLUSION

   The purposes of sentencing as outlined by statute are best served in this matter by the

imposition of a sentence of 63 months. The defendant respectfully requests the Court impose such

a sentence, recommend the defendant serve that sentence at the Morgantown facility in West

Virginia, and allow the defendant a report date.




                                               Respectfully submitted:

                                               _/s/ Matthew O. Williams___________________
                                               MATTHEW O. WILLIAMS, ESQ. (0090709)
                                               DEAN M. VALORE, ESQ. (0071941)
                                               MICHAEL J. GORDILLO, ESQ. (0073001)


                                                   4
       Case: 5:18-cr-00765-JG Doc #: 16 Filed: 05/21/19 5 of 5. PageID #: 112



                                               Valore & Gordillo LLP
                                               21055 Lorain Road
                                               Cleveland, OH 44126
                                               Phone: (440) 333-7330
                                               Fax: (440) 333-7576
                                               mwilliams@valoregordillo.com



                                  CERTIFICATE OF SERVICE

       A true and accurate copy of the foregoing document was filed through the Court’s

electronic filing system. Notice of this filing will be sent to all parties by operation nof that

system. All parties may access this filing through that system.

                                               Respectfully submitted:

                                               _/s/ Matthew O. Williams___________________
                                               MATTHEW O. WILLIAMS, ESQ. (0090709)
                                               DEAN M. VALORE, ESQ. (0071941)
                                               MICHAEL J. GORDILLO, ESQ. (0073001)

                                               Valore & Gordillo LLP
                                               21055 Lorain Road
                                               Cleveland, OH 44126
                                               Phone: (440) 333-7330
                                               Fax: (440) 333-7576
                                               mwilliams@valoregordillo.com




                                                   5
